AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

  
  

UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF CALIFORNIA STRICT OR SAT

UNITED STATES OF AMERICA JUDGMENT IN A C

 

ALIFORNIA

 

 

Vv. (For Offenses Committed On or After November 1, 1987)
ANDRES IBARRA-LEON (1) ,
Case Number: 3:19-CR-01040-JM
Robert C Schlein
Defendant’s Attorney
USM Number $3644-298
| _
THE DEFENDANT:
J pleaded guilty to count(s) One of the Information

 

[J was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1324(A)(1) (ADMD, (VC, (A}(1)(B\(2 - Transportation Of Certain Aliens For Financial Gain ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

Count(s} Remaining are dismissed on the motion of the United States.

 

S| Assessment: $100.00

JVTA Assessment*: $ 5000.00, waived.
The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

 

BJ

No fine L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 29,2019

Date of Imposition of Sentence

 

  

TED STATES DISTRICT JUDGE
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ANDRES IBARRA-LEON (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01040-JM

 

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twenty-one (21) months as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LO sat A.M. on

 

O_ as notified by the United States Marshal.

g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1) on or before
CO) as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01040-JM
